November 10, 2014 Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: The Phoenix Companies, Inc. Form 10-K for the Fiscal Year Ended December 31, 2013 Filed August 6, 2014 File No. 001-16517 Dear Mr. Rosenberg: The Phoenix Companies, Inc. (the “Company”) submits this letter in response to the comments set forth in the comment letter of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), dated September 29, 2014 (the “Comment Letter”), addressed to Ms. Bonnie J. Malley, Executive Vice President and Chief Financial Officer of the Company and relating to the above-referenced Annual Report on Form 10-K (the “2013 Form 10-K”).We have responded herein to the Staff’s comments and questions regarding certain disclosures contained in the 2013 Form 10-K and have provided disclosures that we propose to include in appropriate future Company filings with the Commission in response thereto. For your convenience, the numbered paragraphs in this letter correspond to the numbered comments set forth in the Comment Letter and, where appropriate, include the disclosure in italics below that will be added to appropriate future Company filings with the Commission.Page references in the text of this letter correspond to the referenced page of the 2013 Form 10-K. Item 1A. Risk Factors Persistent low interest rates or significant increases in interest rates could adversely affect our business and results of operations, page F-20 Comment 1.You state that the current low interest rate environment has meant that you have invested or reinvested cash flows at substantially lower yields than your existing portfolio yield, while your ability to reduce credited rates has been limited by contractual minimums. Please provide us proposed disclosure to be included, in MD&A, in future periodic reports that discloses the expected effects of this known trend or uncertainty on your future financial position, results of operations and cash flows. To the extent that information about cash flows you expect to have to reinvest at lower rates due to potential maturities or calls of your investments, or cash flows that you are committed to pay due to products with guaranteed features is necessary to understand these effects, please Bonnie J. Malley One American Row 860.403.5941 Phone Executive Vice President
